 Case 18-50378       Doc 532     Filed 01/02/20 Entered 01/02/20 11:01:39           Desc Main
                                  Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                                                 Chapter 7
                                                                             BKY 18-50378 (WJF)
ERP Iron Ore, LLC,

                            Debtor.


   NOTICE OF CONTINUED HEARING ON MOTION FOR ORDER DIRECTING
   MINNESOTA DEPT. OF PUBLIC SAFETY, DRIVER AND VEHICLE SERVICES
           DIVISION, TO ISSUE NEW CERTIFICATES OF TITLE


         NOTICE IS HEREBY GIVEN that the hearing on the trustee’s motion for order directing

Minnesota Dept. of Public Safety, Driver and Vehicles Services Division, to issue new certificates

of title, ECF. No. 530, has been continued. The hearing was originally scheduled to be heard at

11:00 a.m. on Tuesday, January 7, 2020. The hearing is now scheduled to be heard at 11:00 a.m.

on Tuesday, February 18, 2020 before the Honorable William J. Fisher, in Courtroom 2B, at

U.S. Courthouse, 316 North Robert Street, St. Paul, Minnesota 55101.

         Any response to this motion must be filed and served not later than Thursday,

February 13, 2020 which is five days before the time set for the hearing (including Saturdays,

Sundays, and holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY

FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

 Dated: January 2, 2020                          MANTY & ASSOCIATES, P.A.

                                                   /e/ Mary F. Sieling
                                                 Nauni J. Manty (#230352)
                                                 Mary F. Sieling (#389893)
                                                 401 Second Avenue North, Suite 400
                                                 Minneapolis, MN 55401
                                                 Phone: (612) 465-0901
                                                 Email: mary@mantylaw.com

                                                 Attorneys for the Trustee
 Case 18-50378      Doc 532     Filed 01/02/20 Entered 01/02/20 11:01:39          Desc Main
                                 Document     Page 2 of 3


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


 In re:                                          BKY No. 18-50378
                                                 Chapter 7
 ERP Iron Ore, LLC,

                    Debtor.


                         UNSWORN CERTIFICATE OF SERVICE
       I, Krisann Treague, declare under penalty of perjury that on January 2, 2020, I served
copies of the attached Notice of Continued Hearing on Motion for Order Directing Minnesota
Dept. of Public Safety, Driver and Vehicle Services Division, to Issue New Certificates of Title
and Unsworn Certificate of Service on the following parties via U.S. mail, postage prepaid:
Office of the Minnesota Attorney General
Keith Ellison
445 Minnesota Street, Ste. 1400
St. Paul, MN 55101-2131

John Harrington, Commissioner
Minnesota Department of Public Safety
Driver and Vehicle Services Division
445 Minnesota Street, Ste. 190
St. Paul, MN 55101-5190

ERP Iron Ore, LLC
7908 US Highway 169, Ste. B
Bovey, MN 55709

 Steven Wilamowsky                               Christopher D. Anderson
 Chapman and Cutler LLP                          Allete, Inc. d/b/a Minnesota Power
 1270 Avenue of the Americas                     30 West Superior Street
 New York, NY 10020                              Duluth, MN 55802
 Attorneys for Interested Party Ad Hoc
 Committee of PIK Toggle Noteholders

 Laura E. Appleby                                Donna Culver
 Chapman and Cutler LLP                          Morris, Nichols, Arsht & Tunnell, LLP
 1270 Avenue of the Americas                     1201 North Market Street
 New York, NY 10020                              Wilmington, DE 19899
 Attorneys for Interested Party Ad Hoc           Attorneys for Weir Minerals Netherlands B.V.
 Committee of PIK Toggle Noteholders
 Case 18-50378       Doc 532     Filed 01/02/20 Entered 01/02/20 11:01:39          Desc Main
                                  Document     Page 3 of 3


 Michael Friedman                               Thomas A. Labuda, Jr.
 Chapman and Cutler LLP                         Sidley Austin LLP
 1270 Avenue of the Americas                    One South Dearborn Street
 New York, NY 10020                             Chicago, IL 60603
 Attorneys for Interested Party Ad Hoc          Attorneys for Jefferies, LLC
 Committee of PIK Toggle Noteholders

 Lamey Law Firm PA                              Matthew E. Linder
 980 Inwood Ave N                               Sidley Austin LLP
 Oakdale, MN 55128                              One South Dearborn Street
 Attorneys for Weir Minerals Netherlands B.V.   Chicago, IL 60603
                                                Attorneys for Jefferies, LLC

 Ian T. Peck                                    Jeremy B. Reckmeyer
 2323 Victory Avenue, Suite 700                 Hunton Andrews Kurth LLP
 Dallas, TX 75219                               450 Lexington Ave, 15th Floor
 Attorneys for BNSF Railway Company             New York, NY 10017
                                                Attorneys for Liquidity Solutions, Inc.

 Timothy Daniel Reynolds                        Paul N Silverstein
 Jones Day                                      Hunton Andrews Kurth LLP
 901 Lakeside Avenue                            450 Lexington Ave, 15th Floor
 Cleveland, OH 44114-1190                       New York, NY 10017
 Attorneys for Cleveland-Cliffs Inc.            Attorneys for Liquidity Solutions, Inc.

 Thomas M. Wearsch                              Lee Woodard
 Jones Day                                      Harris Beach PLLC
 901 Lakeside Avenue                            333 West Washington, Suite 200
 Cleveland, OH 44114-1190                       Syracuse, NY 13202
 Attorneys for Cleveland-Cliffs, Inc.           Attorneys for Sompo International Insurance


Executed on: January 2, 2020
                                          Signed: /e/ Krisann Treague
                                                 Krisann Treague, Legal Secretary
                                                 Manty & Associates, P.A.
                                                 401 2nd Avenue N., Suite 400
                                                 Minneapolis, MN 55401
